                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

DE’ ANDRE GRAY                                                                      PLAINTIFF


v.                                    Civil No. 6:17-cv-6098


SHERIFF JASON WATSON,
Clark County, Arkansas; JAIL
ADMINISTRATOR DERRICK
BARNES; JAILER ALEX BOLZ;
JAILER LANE FUNDERBURK; and
JAILER ANDREW SAMUEL                                                            DEFENDANTS

                                          JUDGMENT

       Before the Court is Defendants’ Motion for Summary Judgment. (ECF No. 39). Plaintiff

De’ Andre Gray has not filed a response, and the time to do so has passed. See Local Rule 7.2(b).

The Court finds this matter ripe for consideration.

       For the reasons stated in the Memorandum Opinion of even date, Defendants’ Motion for

Summary Judgment (ECF No. 39) is hereby GRANTED. Plaintiff’s claims against Defendants

Jason Watson, Derrick Barnes, Alex Bolz, Lane Funderburk, and Andrew Samuel are hereby

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 20th day of December, 2018.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           United States District Judge
